LeonaRD, J.
The plaintiffs bring this suit against the city for damages to their property caused by a mob on the night of May 6,1873.
Section 2453 of the Revised Statutes declares that: “the different municipal corporations of this State shall be liable for the damages done to property by mobs or riotous assemblages in their respective limits.” The liability of cities and towns under the provision of this statute is no longer an open question. Williams vs. City of New Orleans, 23 An. 507.
The present case was tried by a jury in the court below, who gave the plaintiffs fifteen thousand dollars damages. They thought this sum too small, and have appealed. The city appears to be fully satisfied with the verdict.
There seems to be no question about the occurrence of the riot, nor that plaintiffs’ store was broken into and pillaged by the mob. The amount of the damage sustained is the only matter in controversy. Mr. George Folsom, one of the plaintiffs, swears that the firm sustained loss by the riot to the amount of twenty-six thousand eight hundred and fifty-eight dollars, as detailed in an itemized statement annexed to the petition; that this statement was made out immediately after the riot, and that only those articles were put down which were known to have been taken away. The values charged are the wholesale cash prices. Mr. Folsom further testifies that the actual damage sustained by the firm was greater than the amount charged to the city; and that the articles taken away could not have been' replaced for that sum at the time of the riot. Mr. Thomas T. Moré, an employee of plaintiffs, swears that every item charged to the city was actually lost by the firm on the night of the riot. Mr. W. R. B. Turner, another employee, testifies that *937he assisted in making up the statement, and that the amount charged is less than the actual loss.
We regret that the representatives of the city did not see proper to institute a more careful scrutiny into a matter which involved the payment by the taxpayers of so large a sum of money. As it was, they did not call a single witness; nor did they apparently make any effort to ascertain for themselves the amount of the city’s liability. It might have been well, also, to have cross-examined the plaintiffs and their clerks more rigorously with regard to each item of loss charged in the statement. As it is, we have no alternative but to accept the uncontradicted testimony of these witnesses as accurate and conclusive.
It is therefore ordered, adjudged, and decreed that the verdict of the .jury be set aside, that the judgment of the Superior District Court be-annulled, and that plaintiffs recover of defendant, the city of New Orleans, the sum of twenty-six thousand eight hundred and fifty-eight dollars, with five per cent interest from May 16,1873, and costs of both courts.'